Citation Nr: 0418450	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to March 1963, and from March 1964 to March 1981.  
These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran provided 
testimony at a Travel Board hearing before the undersigned in 
December 2003.  

This appeal is REMANDED to the RO in part (issues #2, 3, and 
4 on preceding page) via the Appeals Management Center (AMC), 
in Washington D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

It is not shown that the veteran currently has a chronic 
respiratory disorder.

CONCLUSION OF LAW

Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundedness is not an issue; this issue has been 
addressed on the merits.  The veteran was notified why 
service connection for a respiratory disorder (claimed as 
"breathing" problems in April 2001) was denied in the 
August 2002 rating decision, as well as in a February 2003 
statement of the case (SOC).  The SOC also outlined pertinent 
VCAA provisions.  A July 2001 letter to the veteran (before 
the decision appealed), informed him of the VCAA, of the 
evidence needed to establish service connection, and of his 
and VA's respective responsibilities in claims development.  
While the July 2001 letter advised the veteran that he should 
submit additional evidence in support of his claim within 60 
days, it also advised him that evidence submitted within a 
year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

As to notice content, VA's General Counsel has held that the 
requirement of the Court language in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), that VA advise the claimant to 
provide everything in his or her possession that pertains to 
the claim was dicta, and not binding on VA.  VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Regardless, the July 2001 VCAA letter 
advised the veteran what type of evidence (to include medical 
records, a showing of a current disability and nexus 
evidence) was necessary to establish entitlement to the 
benefit sought (and by inference that he should submit such 
evidence, essentially everything pertinent).  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained some of 
the veteran's service medical records and postservice VA and 
private treatment records.  The veteran has not identified 
any pertinent records outstanding.  The Board has also 
considered whether a VA examination is indicated, and has 
determined (as will be discussed in greater detail below) 
that there is no reasonable possibility that a VA examination 
would provide information of probative value to the matter at 
hand.  VA's duties to assist, including those mandated by the 
VCAA, are met.

Factual Background

It appears that not all of the veteran's service medical 
records have been associated with the record.  However, it is 
not alleged that he had a chronic respiratory disorder in 
service.  The medical records on file make no mention of 
complaints, treatment, or diagnosis of a respiratory disorder 
in service, and service medical records would not impact on 
the threshold (and controlling) matter addressed herein, 
i.e., whether there is competent evidence (a medical 
diagnosis) of current disability.   

Postservice private and VA medical records on file, dated 
from 1984 to 2001, contain no mention of complaints, 
treatment, or a diagnosis of a respiratory disorder.  

The veteran testified before the undersigned in December 2003 
that his claimed respiratory disorder, which began about 5 or 
6 years ago, causes him to tire easily and to become 
fatigued.  He attributed the condition to his being exposed 
to asbestos during his military service.  (See page 3 of 
hearing transcript.)  It was also indicated that a physician 
had told  (emphasis added) him that exposure to asbestos was 
the cause of his respiratory problem.  (He was granted 90 
days abeyance to submit a physician's statement to that 
effect.)  He added that he was not being treated for a 
respiratory disorder.  No physician's statement has been 
received. 

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, there is no competent (medical) evidence that 
the veteran has a chronic respiratory disability.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised (including at the December 2003 
hearing) that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.  See also July 
2001 VCAA letter.  He has not submitted any evidence of a 
current diagnosis of a respiratory disorder.  Per his request 
the record was held in abeyance 90 days (and longer) to 
afford him the opportunity to secure a medical opinion to the 
effect that he has a respiratory disorder related to asbestos 
exposure in service, as claimed.  No such evidence has been 
received.  As he has indicated that the physician 
communicated such opinion to him orally (rather than entering 
it in a record), it would be pointless for the Board to seek 
the private physician's records.  At any rate such could not 
be done without the veteran's cooperation (releases for 
records).  Notably, "the duty to assist is not always a one-
way street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The veteran has not been afforded a VA 
examination.  A medical examination or medical opinion is 
necessary if the medical evidence "[c]ontains competent lay 
or medical evidence of a current diagnosed disability...."  
38 C.F.R. § 3.159(4)(i)(A).  Here, there is absolutely no 
competent evidence of a current diagnosis of a respiratory 
disorder.  As a layperson, the veteran is not competent to 
establish by his own opinion that he has a respiratory 
disorder (or relate such disability to service).  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.


ORDER

Service connection for a respiratory disorder is denied.


REMAND

Regarding VA's duty to assist the appellant in developing 
claims, the veteran's service medical records appear to be 
incomplete.  The only examination report is dated in October 
1974, and entrance and separation examination reports from 
either of his two periods of service are not of record.  If 
such records exist, they may contain information critical to 
the matters at hand.  

Postservice medical records reflect several diagnoses (in 
2000 and 2001) of a skin disorder, characterized as "pleva 
lymphocytic perivascular dermatitis" (PLEVA).  A September 
2001 medical statement opines that the veteran's skin 
disorder is "as likely as not" related to his military 
service.  However, that statement does not explain the 
rationale for the opinion.  

A February 2001 VA outpatient treatment record includes a 
diagnosis of "knee pain, bilateral, degenerative."  X-rays 
of the knees were ordered, but a review of subsequent VA 
medical records did not reveal reports of knee X-rays.  
Service personnel records confirm that the veteran was a 
parachutist in service.  He testified in December 2003 that 
he was hospitalized at Womack Army Hospital in 1961 for 
treatment of a parachute injury.  Records from Womack Army 
Hospital are on file, but do not include any from 1961.  

Regarding the bilateral hearing loss claim, it is conceded 
that in his military occupational specialties (MOSes), the 
veteran was likely exposed to noise trauma. He has not been 
afforded VA examinations to obtain nexus opinions.  The 
current posture of the claims is that such opinions are 
indicated.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an exhaustive 
search for complete service medical records 
(to specifically include entrance, periodic 
and separation examination reports and 
reports of any Womack Army Hospital treatment 
in 1961) from the veteran's two periods of 
active duty.  He should also be asked if he 
has copies of any such records and, if so, to 
submit them for the record.  If the records 
are unavailable because they have been 
irretrievably lost or destroyed, it should be 
so certified.  If the records are not 
located, the scope of the search should be 
documented for the record.

2.  The RO should ask the veteran to identify 
the medical providers, both private and VA, 
who have treated him for any of these three 
disorders since September 2001, then obtain 
complete clinical records of all such 
treatment.

3.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine whether he has a 
bilateral knee disorder and, if so, whether 
it is as likely as not related to his service 
(and, particularly to parachute jumps 
therein).  The claims folder must be 
available to the examiner for review.  The 
examiner should review the veteran's claims 
file, note his history of parachute jumps in 
service, and opine whether any current right 
and/or left knee disability diagnosed is, at 
least as likely as not, related to the 
veteran's service/any trauma sustained 
therein.  The examiner should explain the 
rationale for any opinion given.

4.  The RO should also arrange for the 
veteran to be accorded an examination by an 
otolaryngologist to determine whether he has 
a bilateral hearing loss disability by VA 
standards and, if so, its likely etiology.  
The examination should include audiometric 
studies.  The claims folder is to be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should note the veteran's likely 
noise exposure in service, elicit from him a 
detailed history of any noise exposure 
postservice, and provide an opinion as to 
whether it is at least as likely as not that 
any current hearing loss disability is 
related to the veteran's service/noise 
exposure therein.  The examiner should 
explain the rationale for any opinion given.

5.  The RO should further arrange for a VA 
dermatologic examination to determine whether 
the veteran has a skin disorder (to include 
pleva lymphocytic perivascular dermatitis 
(PLEVA)) that is, at least as likely as not, 
related to service.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based on 
review of the record and examination of the 
veteran, the examiner should state the 
diagnosis for the veteran's current skin 
disorder, if any, and opine whether it is at 
least as likely as not that such skin 
disorder is related to the veteran's service 
and/or exposure to Agent Orange therein.  The 
examiner must explain the rationale for any 
opinion given, and should specifically 
comment on the September 2001 medical opinion 
regarding a nexus between the veteran's PLEVA 
and his military service.  

6.  After the development ordered above 
is completed, the RO should readjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate 
supplemental SOC (SSOC) and give the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



